Citation Nr: 1750616	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-19 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Holmes Regional Medical Center (HRMC) on November 19, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from February 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 determination of the Department of Veterans Affairs (VA), Medical Center (MC) in Orlando, Florida.  In December 2014, the Board denied the Veteran's claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims and, by a July 2016 Order, the Court vacated and remanded the appeal to the Board for adjudication in accordance with a Joint Motion for Remand.


FINDING OF FACT

The treatment received at the HRMC emergency room was for a condition (constant tapping in the head) that a prudent layperson would have reasonably expected that delay in seeking immediate medical assistance would have been hazardous to health and a VA facility was not feasibly available to provide the treatment.


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses for services rendered at HRMC on November 19, 2013, have been met, excluding the Veteran's deductible and copayment obligation.  38 U.S.C.A. § 1703, 5107 (West 2014); 38 C.F.R. § 3.102, 17.1000, 17.1001, 17.1002, 17.1005(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  However, the Veteran is not claiming reimbursement under 38 U.S.C.A. § 1728, nor does the evidence demonstrate that he is entitled to such reimbursement.  Specifically, for the time period in question, he was not treated for a service-connected disability or related condition.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. § 17.1000 -1008.  To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. § 17.1000-1008), the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under 38 U.S.C., Chapter 17 within two years (24 months) before the non-VA emergency treatment;

(e) The veteran is financially liable to the non-VA provider of the emergency treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (but see Staab v. McDonald, 28 Vet. App. 50 (2016);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided.

In this case, the Veteran sought treatment on November 19, 2013, at the HRMC, a private hospital, for what he described as a "tapping in his head."  He was ultimately diagnosed with a headache and was discharged to home.  

In support of his claim for medical reimbursement, the Veteran contends that he was told by his VA treating physician that if the tapping in his head became worse or painful, to seek emergency care.  He contends that he followed his VA physician's instructions when seeking treatment at the HRMC in November 2013, because the tapping sensation had changed from intermittent to constant.  The corresponding emergency room records document the reported "tapping" sensation and documented the Veteran's report that the sensation had changed to constant.  The Board notes that there is some inconsistency with regard to the Veteran's later report to the VA in support of his claim for reimbursement and the emergency medical records, in that later he stated that his symptoms had become painful, whereas the emergency room treatment records noted no pain to be present.  However, the Board has no reason to doubt the sincerity of the Veteran's perception that he was facing an emergency situation, in that his symptoms notably changed.  Thus, the Board finds that the Veteran's actions of seeking emergency medical care meet the criteria set forth in 38 C.F.R. § 17.1002 (b).  

The Board further finds that the criteria set forth in 38 C.F.R. § 17.1002 (c) have also been met, in that the Veteran's home was located approximately 70 miles from the nearest VA Medical center, whereas he was located just 25 miles from the private hospital from which he sought care.  Given the difference in proximity, in that the VA Medical center would have been approximately another hour drive for the Veteran, and his age at the time, 80 years old, the Board finds that a VA medical center was not feasibly available to the Veteran.

The Board further finds that the Veteran is not precluded from reimbursement by any other section of 38 C.F.R. § 17.1002.  

However, it appears as though the Veteran's medical expenses incurred on November 19, 2013, were covered by a medical insurance contract, Medicare Part A, leaving the Veteran with a copayment or deductible that he owed to the private hospital.  It is not entirely clear from the record whether he owed just a copayment or deductible, or whether he also owed an amount not covered by Medicare Part A.  Thus, the Board grants his claim to the extent that he owes an amount to HRMC that is not a copayment or deductible, but advises the Veteran that VA cannot reimburse a claimant for any deductible, copayment or similar payment that the Veteran owes a third party (e.g. a Medicare copayment)).  The Board notes that the amount of payment or reimbursement, if any, must be determined by the VAMC and will depend on this regulation.


ORDER

Basic eligibility for payment or reimbursement of medical expenses incurred at Holmes Regional Medical Center (HRMC) on November 19, 2013, is granted, except for a deductible, copayment or similar payment that the Veteran owes a third party (Medicare).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


